    Case: 1:20-cv-03683 Document #: 10-1 Filed: 06/29/20 Page 1 of 1 PageID #:48




                              NOTICE TO ALL EMPLOYEES

        This Notice is being posted pursuant to a Consent Decree entered by the federal court in
EEOC v. Personnel Staffing Group, LLC and MVP Workforce, LLC, No. 1:20-cv-3683 (N.D. Ill.),
resolving a lawsuit filed by the Equal Employment Opportunity Commission (“EEOC”) against
Personnel Staffing Group, LLC d/b/a Most Valuable Personnel and MVP Workforce, LLC
(“Defendants”).

       In its litigation, EEOC alleged that Defendants violated Title VII of the Civil Rights Act
of 1964, as amended, (“Title VII) by discriminating against classes of individuals on the bases of
sex and race.

       To resolve the case, Defendants and EEOC have entered into a Consent Decree which
provides, among other things, that:

       1)      Defendants will make a monetary payment to resolve the discrimination claims
               against them;

       2)      Defendants are enjoined from discriminating against any employee on the basis of
               sex or race;

       3)      Defendants will not retaliate against any employee who has made allegations of
               discrimination or participated in any way in a proceeding involving discrimination
               under Title VII;

       4)      Defendants will provide training on Title VII to all employees in any way involved
               in the hiring and/or assignment process; and

       5)      Defendants will change their policies and procedures to comply with Title VII.

The EEOC enforces the federal laws against discrimination in employment on the basis of race,
national origin, color, religion, sex, age, or disability. The EEOC charges no fees and has
employees who speak languages other than English. If you believe you have been discriminated
against, you may contact the EEOC at 800-669-4000 or visit EEOC online at
https://publicportal.eeoc.gov/Portal/Login.aspx.


    THIS IS AN OFFICIAL NOTICE AND MUST NOT BE DEFACED BY ANYONE

       This Notice must remain posted for two and one-half (2 ½) years from the date below
and must not be altered, defaced or covered by any other material. Any questions about this
Notice or compliance with its terms may be directed to EEOC, PSG/MVP Workforce
Settlement, 230 South Dearborn Street, Suite 2920, Chicago, IL 60604.


6/29/20                                      _____________________________
Date                                               The Honorable John Z. Lee
                                                   United States District Court
